Citation Nr: 1032260	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-23 482	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a nasal disability.

2.  Entitlement to service connection for a vascular disability 
of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for allergic rhinitis, varicose veins, 
phlebitis, and venous insufficiency.  Jurisdiction over the 
Veteran's claim has remained with the RO in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McClendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McClendon, 20 Vet. App. at 83.

A VA primary care treatment note and a VA walk-in clinic 
treatment note dated in June 2005 reveal that the Veteran was 
treated for nasal congestion, a cough, and a dry scratchy throat.

There is evidence that the Veteran had a nasal disability prior 
to service.  A July 1966 letter from Dr. Gershenson indicates 
that the Veteran had been treated for allergies since 
approximately 1958 and that he had been diagnosed as having hay 
fever and allergic rhinitis.  A July 1967 service treatment 
record reveals that the Veteran reported that he had been 
diagnosed as having allergic rhinitis when he was 8 years old and 
that he had been receiving allergy shots for 15 years.  In his 
March 2006 notice of disagreement (NOD), the Veteran stated that 
he had been diagnosed as having allergies when he entered 
service.  Furthermore, in letters dated in May 2007 the Veteran's 
brother and sister stated that the Veteran had been treated for 
allergies and allergic rhinitis since he was a child.  The 
Veteran's August 1966 entrance examination reveals that there 
were no abnormalities other than hypertension at the time he 
entered service.

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (2009).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).

The Veteran's service treatment records reveal that in June and 
July 1967 he was treated for symptoms of allergies and rhinitis, 
including a runny nose, throat and eye itchiness, and occasional 
dyspnea.  He reported that he had not received allergy shots for 
the previous 10 months, that his allergies had gotten worse, and 
that the use of military issued soap caused a rash and urticaria.  
Furthermore, his August 1968 separation examination reveals that 
his nose and sinuses were abnormal and that he was diagnosed as 
having allergies.  Thus, there is evidence of possible in-service 
aggravation of a pre-existing nasal disability.
In sum, the record contains evidence of a pre-existing nasal 
disability, possible in-service aggravation of a nasal 
disability, and a current disability.  An examination is needed 
to obtain a medical opinion as to whether the Veteran has a 
current nasal disability that pre-existed service and, if so, 
whether it was aggravated by service, or whether any current 
nasal disability is otherwise related to service.

As for the claim for service connection for a venous disability 
of the lower extremities,  the Veteran's VA treatment records, 
including a November 2006 VA primary care treatment note, 
indicate that he has been diagnosed as having varicose veins.  

An August 1968 report of medical history completed for separation 
from service reveals that the Veteran reported a history of 
cramps in his legs.  In his July 2006 NOD, he seems to have 
contended that he had varicose veins and venous insufficiency 
while in service.  Furthermore, in his November 2006 substantive 
appeal (VA Form 9), he stated that had received continuous 
treatment for a venous disability ever since service.

The Veteran is competent to report observable symptomatology of a 
venous disability, such as varicose veins, while in service as 
well as a continuity of symptomatology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As there is 
evidence of a current venous disability, in-service symptoms of a 
venous disability, and evidence of a continuity of venous 
symptomatology since service, an examination is needed to obtain 
a medical opinion as to whether the current venous disability of 
the lower extremities is related to the in-service venous 
condition or is otherwise related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether any 
current nasal disability was incurred or 
aggravated in service.  All indicated tests 
and studies should be conducted. 
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether any 
current nasal disability, other than 
allergic rhinitis, clearly and unmistakably 
pre-existed service and, if so, whether the 
disability, other than allergic rhinitis, 
was clearly and unmistakably not aggravated 
(underwent no permanent increase in 
disability) by active service beyond the 
normal progression of the disease. 

If any current nasal disability did not 
clearly and unmistakably pre-exist service, 
and was not clearly and unmistakably 
permanently aggravated in service, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that any current nasal 
disability had its onset in service, is 
related to the Veteran's in-service nasal 
condition, or is otherwise the result of a 
disease or injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
current venous disability was incurred in 
service.  All indicated tests and studies 
should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current venous disability had its onset in 
service, is related to any in-service 
venous condition, or is otherwise the 
result of a disease or injury in service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service venous 
condition, his symptoms and history, and 
such reports must be considered in 
formulating any opinions.

3.  The Agency of Original Jurisdiction 
(AOJ) should review the examination reports 
to ensure that they contain the information 
requested in this remand and are otherwise 
complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


